                       UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

DONALD L. CRAIG,                    )
                                    )
     Plaintiff,                     )
                                    )
v.                                  ) No. 3:18-cv-00810
                                    ) Judge Crenshaw/Holmes/Brown
THE HERTZ CORPORATION,              )
                                    )
     Defendant.                     )


                       SETTLEMENT CONFERENCE ORDER

     A settlement conference is set for 10:30 a.m., on Wednesday,

August   21,   2019,   in   Courtroom   783,   801   Broadway,   Nashville,

Tennessee.1

     The parties are advised that unless otherwise permitted,

failure to be present with full settlement authority2 could result

in imposition of sanctions pursuant to Rule 16(f) of the Federal

Rules of Civil Procedure. If the parties need authority from any

other person, that person must be available by phone, and the

Magistrate     Judge   must   approve   the    absence   in   advance.   The

representative present at the settlement conference must be in a



     1
      The parties are advised that they should not schedule anything else
on this date and should be prepared to spend the entire day in this
settlement conference, if necessary. If any party has other engagements
that would interfere with the settlement conference at any time during
the day, such party must notify the Magistrate Judge of this fact in
advance of the settlement conference.
     2
      All named parties and their attorneys must attend. Non-individual
parties must have a senior official present unless excused in advance by
the Magistrate Judge. Full settlement authority means the ability of the
plaintiff to accept the last offer and the defendants to pay the last
demand. If authority is limited, the party must notify the Magistrate
Judge in advance of the conference.
position to sign a binding agreement at the conclusion of the

conference, unless the Magistrate Judge has been notified of the

limitation in advance.              The parties are advised the settlement

conference    may     well       run    past     dinner    and    they    should       plan

accordingly.

     1.      By 12:00 NOON on Monday, August 19, 2019, Plaintiff and

Defendant    shall        email    to    the     undersigned      at     brownchambers@

tnmd.uscourts.gov,          ex     parte,      separate     settlement      conference

statements        which    shall       specify    their     respective      settlement

positions. These settlement conference statements shall not be

filed with the Clerk nor served on the other parties.                            In their

respective statements, counsel for Plaintiff and Defendant shall

make a candid assessment of the strengths and weaknesses of both

sides of the case and shall give a good faith opinion of each

client’s probable success on the merits using a scale of 1 to 5,

with 1 being the lowest and 5 being the highest. Nothing in the way

of a jury speech shall be contained in the settlement conference

statements.

             a)     Each    statement       shall       contain   a    summary    of    the

     parties' respective views of the law as to the theory of

     liability or defense.

                    (i)          Plaintiff’s      statement       shall    contain       an

             assessment from Plaintiff’s viewpoint of Plaintiff’s

             damages and the strengths and weaknesses of Plaintiff’s

             position.

                                                    2
                (ii)     Defendant’s    statement   shall   contain   an

          assessment    of   the   Plaintiff’s   damages,   Defendant’s

          exposure to those damages, and the respective strengths

          and weaknesses of Defendant’s position.

          b)    Each statement shall contain an assessment of the

     economic cost of proceeding to trial as well as any appeal.

          c)    Each statement shall recount, with specificity, the

     settlement discussions between the parties to date and the

     most recent demand offer as each side has made.

          d) Each statement will describe any particular obstacles

     or impediments to settlement.

          e)    Each settlement conference statement also shall

     contain a statement of counsel’s best judgment as to the

     amount which should be paid or received by his client in a

     settlement of the case based on counsel’s evaluation and

     opinion and after a full discussion with the client.

          f)   Each statement shall include the maximum amount the

     Defendants are willing to pay and the minimum amount the

     Plaintiff is willing to accept at the present time,3 and any

     other terms on which the client insists.

     2.   In the event offers and demands have not previously been

made, the parties shall exchange offers and demands at least three

working days prior to the August 21, 2019, conference.


     3
      Essentially, the parties shall provide their “bottom line.”
However, the parties should be prepared to negotiate further from these
figures during the course of the settlement conference.

                                    3
        3.     Counsel for each party may present a brief opening

statement at the beginning of the settlement conference. Following

these        statements,   the   Magistrate   Judge    will   normally     meet

separately with the parties. Once the separate meetings have

concluded,       negotiations    will   proceed   as   necessitated   by   the

particular case.

     It is so ORDERED.

                                            /s/ Joe B. Brown
                                            JOE B. BROWN
                                            United States Magistrate Judge




                                        4
